        Case 2:19-cv-03445-JAT Document 21 Filed 01/07/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                                    DISTRICT OF ARIZONA
 8
      CoreCivic, Inc.,                             CV 19-03445-PHX-JAT
 9
                              Plaintiff,           ORDER GRANTING STIPULATION
10                                                 TO DISMISS WITH PREJUDICE
                    v.
11
      Great American Insurance Company of
12    Ohio,
13                             Defendant.
14
15          Upon consideration of the parties’ Stipulation to Dismiss with Prejudice, and good

16   cause appearing,

17          IT IS HEREBY ORDERED that the Stipulation to Dismiss with Prejudice (Doc.

18   20) is GRANTED.

19          IT IS FURTHER ORDERED that this case is dismissed WITH PREJUDICE, with

20   each party to bear their own attorneys’ fees and costs; the parties shall not seek

21   reimbursement of their costs or attorneys’ fees from any other party.

22          IT IS FURTHER ORDERED that the Rule 16 conference set for January 8, 2020

23   is vacated.

24          Dated this 7th day of January, 2020.

25
26
27
28
